Title: From George Washington to Brigadier General Samuel Holden Parsons, 1 May 1779
From: Washington, George
To: Parsons, Samuel Holden



Sir,
Head Quarters Middle Brook 1st May 1779

Your letter of the 25th April has been duly received with its several inclosures.
I am pleased to find every thing wear so much the appearance of preparation for motion.
I shall take immediate measures with Genl Knox to have the deficiencies in the arms, and accoutrements furnished the Troops in your quarter. At the same time I cannot help regreting that so great deficiencies should occur especially in the ⟨latter;⟩ we cannot be too œconomical in the ⟨delivery⟩ of Arms & accoutrements, nor too attentive to prevent these articles from being lost through the carelessness of the Soldier.
According to the present arrangement, and my view of things there will be a necessity of continuing Col. Webbs regiment at Rhode Island, at least for some time.
I return you Capt. Mattock’s Commission, with my certificate of his resignation indorsed.
In consequence of the determination of the Court Col. Holdridge is to be released from his arrest.
Although Serjeant Gray’s case is of that kind as to merit serious punishment, yet as it appears by testimony to the Court that there might have been a temporary insanity which led to the commission of the crime; and for the other considerations alledged—I have thought proper to remit the sentence of death. You will give the necessary orders for the payment of the horse &c. I am Sir Your Most Obet Servt
Go: Washington
⟨I have⟩ just now received your letter of the 23d Inst. with the inclosed intelligence.
